Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 1 of 9 PageID #: 433




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
  NATALIE PINYUK, on behalf of herself and :
  other similarly situated plaintiffs,                       :
                                                             :
                                      Plaintiff,             :
                                                             : MEMORANDUM DECISION AND
                         - against -                         : ORDER
                                                             :
                                                             : 17-cv-5753 (BMC)
  THE CBE GROUP, INC.,                                       :
                                                             :
                                      Defendant.             :
                                                             :
 ----------------------------------------------------------- X

 COGAN, District Judge.

          The issue in this action under the Fair Debt Collection Practices Act arises from the fact

 that the subject collection letter showed three different addresses belonging to the defendant debt

 collection company. Plaintiff contends that the least sophisticated consumer would be confused

 about where to send a written dispute, and thus the collection letter is deceptive and misleading.

 I hold that when these addresses are read in context of the entire letter, even the least

 sophisticated consumer would understand where to send a dispute letter. I therefore grant

 defendant’s motion for summary judgment and deny plaintiff’s motion for summary judgment.

                                          BACKGROUND

        The collection letter upon which plaintiff brings this lawsuit, together with the payment

 coupon with which to send a payment, appeared as follows:
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 2 of 9 PageID #: 434




        Plaintiff’s complaint is that there are three addresses for the collection company,

 defendant CBE Group, Inc., which appear in four places: (1) “1309 Technology Pkwy, Cedar

 Falls, IA,” in the top left corner of the letter; (2) PO Box 2635, Waterloo, IA, immediately

 following the dispute notice and at the top left of the payment coupon; and (3) defendant’s

 “Payment Processing Center, PO Box 2038, Waterloo, IA,” appearing in the bottom right of the

 payment coupon. According to plaintiff, the letter is deceptive because the “consumer was

                                                 2
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 3 of 9 PageID #: 435




 completely left in the dark as to which address to send his or her dispute to.” Plaintiff alleges

 that this defect renders the letter deceptive in violation of Sections 1692e and 1692e(10), and

 ineffective in violation of Section 1692g of the FDCPA.

        This claim was not in plaintiff’s original complaint. She moved to amend the complaint

 to add the claim before the Magistrate Judge and the Magistrate Judge granted leave to amend

 over defendant’s objection. In so ruling, the Magistrate Judge rejected defendant’s argument that

 the proposed amendment was futile because it failed to state a claim, holding instead that

 “plaintiff has alleged the elements of a plausible claim under the FDCPA.”

                                            DISCUSSION

        Summary judgment is available if “that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is

 ‘material’ for these purposes when it ‘might affect the outcome of the suit under the governing

 law.’” Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). No genuine issue of material fact

 exists “unless there is sufficient evidence favoring the nonmoving party for a jury to return a

 verdict for that party.” Anderson, 477 U.S. at 249. “If the evidence is merely colorable, or is not

 significantly probative, summary judgment may be granted.” Id. at 249-50, (internal citations

 omitted).

        Several decisions have noted that in many FDCPA cases, the standard for determining

 whether summary judgment is appropriate under Rule 56 turns out to be not that different from

 determining whether a plaintiff has alleged a plausible claim under Rule 12(b)(6). That is often

 the case when a plaintiff’s claim is based entirely on the language of the collection letter at issue.

 As one of my colleagues has noted:



                                                   3
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 4 of 9 PageID #: 436




                While the standard of review on a motion for summary judgment is clearly
                different from the standard of review on a motion to dismiss or motion for
                judgment on the pleadings, where a court is examining a collection letter
                for compliance with Section 1692g(a)(2) and the terms of the letter are not
                in dispute, the question presented to the court is a question of law. The
                Court’s decision on such a question is guided by application of the
                objective least sophisticated consumer standard. Application of this
                standard is not fact specific beyond the content of the collection letter and
                will generally yield the same legal determination, regardless of the nature
                of the motion under consideration.

 Datiz v. Int’l Recovery Assocs., Inc., No. 15-cv-3549, 2018 WL 3751920, at *14 (E.D.N.Y. July

 27, 2018), report and recommendation adopted, 2018 WL 4561461 (E.D.N.Y. Sept. 24, 2018),

 order amended on reconsideration, 2019 WL 1900472 (E.D.N.Y. Apr. 29, 2019). Cf. Rosenberg

 v. Frontline Asset Strategies, LLC, ___ F. Supp. 3d ___, 21-cv-0175 and 21-cv-0779, 2021 WL

 3617672 (E.D.N.Y. Aug. 16, 2021) (two consolidated cases presenting identical collection letter

 language, one dismissing claim based under Rule 12(b)(6) and one under Rule 56).

        The frequent overlap of the standards for Rule 12(b)(6) and Rule 56 motions in FDCPA

 cases is important here because plaintiff’s first argument is that the issue raised by defendant's

 motion has already been decided in this case. Plaintiff relies on the Magistrate Judge’s

 conclusion, in permitting her to amend the complaint, finding that she has alleged a “plausible”

 claim. Although the holding of the Magistrate Judge occurred in the context of a motion to

 amend, the standard for denying amendment on the ground of futility is essentially the same as

 that for failure to state a claim under Rule 12(b)(6). See Paleja v. KP NY Operations LLC, No.

 20-cv-475, 2021 WL 148948, at *2 (S.D.N.Y. Jan. 15, 2021); Hampton Bays Connections, Inc.

 v. Duffy, 212 F.R.D. 119, 123 (E.D.N.Y. 2003). Since her claim has been found plausible,

 plaintiff argues, it cannot fail as a matter of law on summary judgment based solely on the

 language of the collection letter, as to do so would violate the doctrine of law of the case.



                                                   4
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 5 of 9 PageID #: 437




        Plaintiff’s argument has some attraction because of the functional similarity between the

 futility and failure to state a claim, on the one hand, and the standards under Rule 12(b)(6) and

 Rule 56 in some FDCPA cases as described above. Like other preclusion doctrines, the purpose

 of the law of the case doctrine is to prevent courts from having to make the same decision twice.

 See generally Rezzonico v. H & R Block, Inc., 182 F.3d 144, 148 (2d Cir. 1999); Chan Ah Wah

 v. HSBC N. Am. Holdings Inc., No. 15-cv-8974, 2019 WL 859042, at *4 (S.D.N.Y. Feb. 22,

 2019) (the law of the case doctrine is “driven by considerations” that include “judicial

 economy”); Weitzman v. Stein, 908 F. Supp. 187, 193 (S.D.N.Y. 1995) (the “law-of-the-case

 doctrine promotes judicial economy by permitting a court to refuse to revisit an issue that the

 court already has decided”). If indeed the Magistrate Judge has already determined this issue,

 the fact that it had been decided would deter, although not prevent, its reexamination. See Virgin

 Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992).

        However, I cannot find that law of the case should be so strictly applied here. It is a

 discretionary doctrine, and its application within a case depends, in part, on the context in which

 the court made its first ruling. See Virgin Atl. Airways, 956 F.2d at 1255 (“The law of the case

 doctrine is admittedly discretionary and does not limit a court’s power to reconsider its own

 decisions prior to final judgment.”). The fact that we have overlapping standards does not mean

 that the standards are identical. This is particularly important because, as the Magistrate Judge

 expressly noted, a Rule 15(a) determination must consider the liberal policy in favor of allowing

 amendment. See Grace v. Rosenstock, 228 F.3d 40 (2d Cir. 2000). Although summary

 judgment also requires inferences to be drawn in favor of the opponent, that is different than

 merely allowing a claim to proceed under Rule 15(a).




                                                  5
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 6 of 9 PageID #: 438




          The Magistrate Judge did not hold that plaintiff’s claim was immune from summary

 judgment. Indeed, the fact that both sides in this case have moved for summary judgment shows

 that plaintiff as well as defendant believes that this case can be resolved principally on the

 language of the letter. Thus, as a practical matter, I interpret the Magistrate Judge’s decision as

 holding that plaintiff was asserting a colorable or non-frivolous argument that the collection

 letter violated the FDCPA. I therefore will consider the parties’ motions de novo. 1

          Having done so, I conclude that no reasonable juror could find that this collection letter is

 misleading. 2 The hypothetical least sophisticated consumer looking for how to raise a written

 dispute would read the letter in the following progression:

               x   First, she would observe from the upper left-hand corner that defendant’s
                   office address is 1309 Technology Parkway, Cedar Falls, IA;

               x   Second, she would encounter the written dispute resolution notice, which
                   states:




 1
   The cases cited by defendant in opposing application of law of the case are not helpful. Those all involve
 situations where the record on summary judgment was different than the record on the motion to dismiss. See
 Genova v. City of Glen Cove, No. 13-cv-4088, 2017 WL 9538902 (E.D.N.Y. May 15, 2017), report and
 recommendation adopted, No. 13-cv-04088, 2018 WL 3014814 (E.D.N.Y. June 15, 2018); Mandavia v. Columbia
 Univ., 556 F. App’x 56 (2d Cir. 2014); Maraschiello v. City of Buffalo Police Dep’t, 709 F.3d 87 (2d Cir. 2013).
 Since I am basing this decision solely on the language of the collection letter, the additional evidence that the parties
 have submitted is immaterial.

 In addition, defendant argues that law of the case should not apply because there have been decisions in this district
 subsequent to the Magistrate Judge’s allowance of the amendment that have granted Rule 12(b)(6) or summary
 judgment motions involving very similar collection letters. None of those decisions, however, are controlling
 authority. Both sides place too much emphasis on the influence of district court decisions in applying the FDCPA to
 cases like this.
 2
   The law of the case doctrine allows departure from a prior decision if a court is convinced that it was incorrect.
 See Virgin Atl. Airways, 956 F.2d at 1255. Although I will not revisit the Magistrate Judge’s decision, it seems
 likely that had defendant appealed that decision, I would have found the amendment to be futile for the reasons set
 forth below.


                                                            6
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 7 of 9 PageID #: 439




            x   Third, she would come to the payment coupon, which again lists the
                dispute resolution address as the return address, and then the address to
                which she could mail the payment coupon, “Payment Processing Center,
                PO Box 2038, Waterloo, IA.”

        In determining whether this letter would confuse the least sophisticated consumer, I must

 be cognizant that the least sophisticated consumer “is neither irrational nor a dolt.” Ellis v.

 Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010). Based on this letter, I cannot see

 why anyone would think there is any other place to send a dispute notice other than to PO Box

 2635. It follows immediately in the instruction on how to raise a written dispute. It has no other

 purpose in the letter except the implementation of that instruction.

        The address for the “Payment Processing Center” is obviously out of the running, as

 plaintiff, by definition, wants to dispute the account, not make a payment to process. The 1309

 Technology Parkway address is physically removed from the payment dispute notice, so I see no

 reason why a consumer would think that could be the right address to send a dispute letter. And

 the payment dispute address itself, as noted above, could not be more closely tied to the dispute

 notice than it is. I therefore find that the letter was not misleading or even ambiguous.

        Both sides rely on immaterial extrinsic evidence to buttress their argument of ambiguity

 or non-ambiguity. Defendants submit an affidavit from a manager as to their business practices,

 averring that whichever address plaintiff sent her dispute letter to, it would find its way to their



                                                   7
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 8 of 9 PageID #: 440




 dispute department. This argument fails because if the least sophisticated consumer would be

 paralyzed into inaction, as plaintiff contends, then no letter would ever reach defendants.

        Plaintiff asserts that she was in fact paralyzed into inactivity (other than calling her

 lawyer) because she was confused. But the test is objective. Although the fact that plaintiff may

 be one out of thousands of consumers who received this letter and was confused may be worth

 considering, it is not determinative of the effect of the letter on the hypothetical least

 sophisticated consumer. See Easterling v. Collecto, Inc., 692 F.3d 229, 233 (2d Cir. 2012) (“the

 least sophisticated consumer test pays no attention to the circumstances of the particular debtor

 in question”); Garcia v. Law Offices of Howard Lee Schiff, P.C., 401 F. Supp. 3d 241, 251 n. 1

 (D. Conn. 2019) (“Mr. Garcia's interpretation of the letter is immaterial because he cannot stand

 in for the least sophisticated consumer.”); Vu v. Diversified Collection Services, Inc., 293 F.R.D.

 343, 359 (E.D.N.Y. 2013) (the least sophisticated consumer standard “does not take into account

 the level of comprehension or reaction to the communication of the debtor before the court.”).

        Both sides have over-parsed district court decisions searching for authority to support

 their positions. The collection letters in these cases were all different and each letter must be

 analyzed in its entirety, so none of these decisions are squarely on point. For example, plaintiff

 distinguishes some of the cases defendant cites because the collection letter involved two

 addresses, not three. But notably, even in the two-address cases, the dispute resolution address

 was not proximate to the dispute resolution notice, or else one of the addresses was not labeled as

 a “Payment Processing Center” or department (or both). See e.g. Schmelczer v. Penn Credit

 Corp., No. 20-cv-2380, 2021 WL 325982 (S.D.N.Y. Feb. 1, 2021); Musarra v. Balanced

 Healthcare Receivables, LLC, No. 19-cv-5814, 2019 WL 1166449 (E.D.N.Y. March 11, 2020).

 The former omission could render a multiple-address collection confusing, while the labeling of


                                                    8
Case 1:17-cv-05753-BMC-JRC Document 70 Filed 09/21/21 Page 9 of 9 PageID #: 441




 one of the addresses as pertaining only to payments would compel disqualification of that

 address as a dispute resolution address. Both of those clarifying presentations are included here

 and ineluctably focus the consumer’s attention on where to send her dispute. It thus suffices to

 note that my decision in this case is generally consistent with the letters bearing the closest

 resemblance to the letter at issue here. See Cantave v. CBE Grp. Inc., No. 19-cv-5796, 2021 WL

 950410 (E.D.N.Y. Mar. 12, 2021). 3

          Accordingly, I hold that the collection letter is not misleading or deceptive within the

 meaning of the FDCPA.

                                                 CONCLUSION

          Plaintiff’s motion for summary judgment is denied, and defendant’s motion for summary

 judgment is granted.

 SO ORDERED.                                           Digitally signed by
                                                       Brian M. Cogan
                                                                         U.S.D.J.


 Dated: Brooklyn, New York
        September 21, 2021




 3
   I commend to my colleagues, as Judge Azrack did in Cantave, the practice of setting forth in the decision the actual
 image of the collection letter at issue. A narrative description of the letter doesn’t suffice because of the small
 differences between them, leaving subsequent courts with the need to visit the dockets of relevant cases to view the
 letters themselves. But once a court does so, the decisions are remarkably consistent, and measuring subsequent
 letters against these authorities greatly facilitates the resolution of these cases.

                                                           9
